Citation Nr: 0736668	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  06-05 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for kidney cancer, to 
include as due to asbestos exposure.

2.  Entitlement to service connection for partial colectomy, 
to include as secondary to a nephrectomy

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for low back 
disability.

5.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from August 1976 to November 
1980.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Columbia, South Carolina.

The veteran appeared before the undersigned Veterans Law 
Judge in August 2007 and delivered sworn testimony at a 
hearing at the RO.

Evidence pertinent to the matters on appeal was received 
contemporaneously with the veteran's August 2007 Board 
hearing.  The veteran has waived initial RO consideration of 
this evidence.

At his August 2007 Board hearing the veteran raised the issue 
of entitlement to service connection for a back disability 
secondary to left knee disability.  This matter is referred 
to the RO for appropriate action.

The issues of entitlement to service connection for kidney 
cancer, to include as due to asbestos exposure, entitlement 
to service connection for partial colectomy, to include as 
secondary to a nephrectomy, and entitlement to service 
connection for a left knee disability, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There has been no demonstration of current left ear 
hearing loss disability for VA purposes by competent clinical 
evidence of record.

2.  Right ear hearing loss was present prior to service and 
was not aggravated by service.

3.  The medical evidence does not reveal a current low back 
disability.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1111, 1131, 
1153, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309, 3.385 (2007).

2.  Low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In correspondence dated in September 2004, the veteran was 
informed of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  The VCAA letter informed the veteran 
that he should submit any medical evidence pertinent to his 
claims.  VCAA notice was provided prior to the initial 
adjudication.  Pelegrini.  In March 2006 the veteran was 
issued notice regarding the assignment of a disability rating 
and effective date for the award of any benefit sought.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are private and VA medical records, as well 
as reports of VA examinations with opinions as to a possible 
relationship between hearing loss and low back disability and 
the veteran's military service.  The veteran has not 
referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's hearing loss and low 
back claims.  Accordingly, the Board will address the merits 
of the claims.

Applicable Law

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may 
be granted for sensorineural hearing loss, as an organic 
disease of the nervous system, on a presumptive basis, if it 
appeared to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

I.  Hearing loss

The determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.

The veteran's December 1975 service entrance examination 
noted defective hearing, and section 71 (Audiometer) was as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
50
40

10
LEFT
26
10
10

10

On the physical profile section (box 76) of the December 1975 
entrance examination, the veteran's hearing was rated as a 
designation 2.

A June 1978 Hearing Conservation Program record noted that 
the veteran was issued ear protection.  Some audiometric 
findings were reported.  A September 1978 service medical 
record noted a right ear infection.  Another September 1978 
service medical record noted that the veteran complained of 
an earache; physical examination revealed a right ear 
tympanic membrane rupture.  An October 1978 service medical 
record noted that the right tympanic membrane was healing 
well.

An October 1979 Hearing Conservation Data Form reflected, in 
pertinent part, the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
25
15
LEFT
10
10
10
25
15

The veteran indicated on the Medical History portion of the 
June 1980 separation examination that he had ear, nose, or 
throat trouble.  The veteran's ears were evaluated as normal 
on the June 1980 separation examination, and the veteran's 
hearing was noted to be, in pertinent part, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
25
15
LEFT
20
10
10
25
15

On the physical profile section (box 76) of the June 1980 
separation examination, the veteran's hearing was rated as a 
designation 1.

A private record dated in April 2006 revealed that there were 
no tympanic membrane perforations of the ears.  

The veteran was afforded a VA audiological examination in 
July 2006.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
35
35
LEFT
15
25
25
20
20

The examiner noted that the veteran claimed exposure to 
artillery noise during service and denied civilian noise 
exposure.  The diagnosis was right ear mild sensorineural 
hearing loss; the veteran's left ear was described as 
clinically normal.  The examiner stated that the veteran's 
current hearing loss was not caused by military noise 
exposure, and noted the veteran's normal audiogram at 
separation as a rationale for the opinion.

At his August 2007 Board hearing, the veteran essentially 
indicated that he had no hearing problems prior to service.

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
The regulations provide expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  38 
C.F.R. § 3.304(b).

The law further provides that, if a preexisting disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service connection for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder.  In that case, the provisions of 38 U.S.C.A 
§ 1153 and 38 C.F.R. § 3.306 apply, and the burden falls on 
the veteran to establish aggravation.  Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of 
aggravation under section 1153 arises, due to an increase in 
a disability in service, the burden shifts to the government 
to show a lack of aggravation by establishing "that the 
increase in disability is due to the natural progress of the 
disease." 38 U.S.C. § 1153; 38 C.F.R. § 3.306; Jensen, 19 
F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. 
Cir. 2004).

The initial question is whether right ear hearing loss was 
noted at the time of examination for entrance into service.  
The veteran's December 1975 enlistment examination report 
noted right ear hearing loss disability.  As such abnormal 
clinical finding was noted on the veteran's induction 
examination, the presumption of soundness as to a right ear 
hearing loss does not attach in this case.  Crowe v. Brown, 7 
Vet. App. 238 (1994).

The service medical records do not reveal that the veteran's 
right ear hearing loss disability increased in severity 
during service.  While findings from inservice hearing 
evaluations showed some increase of right ear hearing loss at 
4000 hertz, the Board notes that a comparison of the December 
1975 service entrance and June 1980 service separation 
examination audiometer results basically shows that the 
veteran's right ear hearing had improved (with the exception 
of a small decrease in right ear hearing at 4000 hertz).  
Most importantly, the Board notes that the veteran's hearing 
was designated as a level 2 upon entrance, and was designated 
as a level 1 at the time of separation.  In short, these 
findings indicate that the veteran's right ear hearing loss 
did not demonstrate an increase in disability during service.  
In this regard, the Board notes that the July 2006 VA 
examiner noted that the veteran had a normal audiogram at the 
time of separation from service.

In sum, the record does not contain evidence or a medical 
opinion suggesting that the veteran's right ear hearing loss 
was aggravated (or incurred in) by active service.  Further, 
as there has been no demonstration of current left ear 
hearing loss disability for VA purposes, service connection 
for left ear hearing loss is also not warranted.

II.  Low back

A May 1980 service medical record noted that the veteran 
complained of low back pain after lifting a heavy object.  
Range of motion was good, and the assessment was "myo-
strain."  The veteran denied recurrent back pain on the 
Medical History portion of his June 1980 separation 
examination, and the veteran's spine was clinically evaluated 
as normal on his June 1980 separation examination.

A December 1996 private medical record noted that the veteran 
complained of discomfort of the lumbosacral spine.  The 
examiner described the back pain as a minor discomfort, and 
there was no assessment related to the lumbar spine.

At an October 2006 VA spine examination, the veteran 
complained of a mild, non-radiating back pain.  X-rays were 
negative, and, following examination of the veteran's spine, 
the examiner indicated that the objective data did not 
support a diagnosis of the lumbar spine.

While a service medical record does note an incident 
involving the veteran's low back, a review of the evidence 
reveals, despite examination (both private and VA), that the 
veteran has no current lumbar spine disability.  As a service 
connection claim requires, at a minimum, medical evidence of 
a current disability, the veteran's claim for service 
connection for a low back disability must be denied.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Even assuming 
that the veteran has made complaints of low back pain, pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, can not constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In short, service 
connection for a low back disability is not warranted.

Conclusion

While the Board does not doubt the sincerity of the veteran's 
belief regarding his hearing loss and low back claims, and 
the veteran's statements and Board hearing testimony in this 
regard have been reviewed, the veteran is not competent to 
offer evidence which requires medical knowledge, such as the 
question of whether a chronic disability is currently present 
or a determination of etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for a low back disability is denied.


REMAND

The Board notes that at his August 2007 Board hearing, the 
veteran essentially indicated (Hearing transcript (Tr.), at 
page 7) that he had received treatment for his kidney and 
colon disabilities from certain private doctors.  He also 
indicated that he had not given the names of his private 
health care providers to VA.  The Board notes that while the 
veteran referenced some private physicians on his August 2004 
claim, it appears that he may not have followed up with the 
submission of any VA Forms 21-4142, as requested by VA in its 
September 2004 letter.  In any event, the veteran has also 
testified that he has been awarded benefits from the Social 
Security Administration (SSA) in June 2007 (Tr., at page 8).  
The veteran appears to have stated that the records from the 
private physicians served as the basis for his SSA award.  VA 
has a duty to obtain Social Security Administration (SSA) 
records when they may be relevant and VA has actual notice 
that the veteran is receiving SSA benefits.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  An attempt should 
be made to obtain these records.

As for the left knee claim, while the veteran has undergone a 
VA joints examination in June 2006, no opinion of etiology 
concerning the veteran's left knee disability was given.  In 
accordance with 38 C.F.R. § 3.159(c)(4), it appears that a VA 
examination for the purpose of a nexus opinion is necessary 
because (1) the record contains competent evidence of current 
symptomatology (left patellofemoral syndrome, as noted on the 
June 2006 VA examination); (2) the veteran's service medical 
records (including those dated in February 1978 and March 
1978) indicated complaints of left knee disability; and (3) 
the evidence indicates that the claimed disability may 
possibly be associated with in-service left knee injuries.  
McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should contact the Social 
Security Administration (SSA) and request 
copies of the veteran's records regarding 
SSA disability benefits, including any 
SSA administrative decisions (favorable 
or unfavorable) and the medical records 
upon which the decisions were based.

2.  The veteran should be scheduled for 
the appropriate VA examination to 
determine whether he has disability of 
the left knee, and, if so, its likely 
etiology.  The examiner should be 
provided the veteran's claims file for 
review, and any indicated studies must be 
completed.  Following examination of the 
veteran and review of the claims file, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran has any current 
disability of the left knee that is 
related to his military service.  The 
examiner must explain the rationale for 
all opinions given.

3.  The AOJ should then readjudicate the 
issues of entitlement to service 
connection for kidney cancer, partial 
colectomy, and left knee disability.  If 
any of the benefits sought are not 
granted to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


